Citation Nr: 1200533	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 5, 2007 for the grant of an increased 100 percent rating for posttraumatic stress disorder (PTSD) with dysthymia, chronic depression, and personality disorder.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1995 to April 2003.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted an increased, 100 percent rating, for PTSD with dysthymia, chronic depression, and personality disorder (previously described as major depression, recurrent including anxiety), effective January 7, 2008.  

Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Buffalo, New York.

In her February 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April 2010, she withdrew her hearing request.

In May 2010, the Board remanded this matter for further development.

In April 2011, the RO assigned an effective date of November 5, 2007 for the 100 percent rating for PTSD with dysthymia, chronic depression, and personality disorder.

In a July 2010 statement, the Veteran raised the issue of entitlement to service connection for fibromyalgia.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO granted service connection for recurrent major depression, including anxiety, and assigned an initial 30 percent disability rating, effective April 15, 2003.   

2.  Evidence received within one year of the February 2004 decision includes information that was not considered in that decision and which relates to the severity of the service-connected psychiatric disability; the February 2004 decision was, therefore, not final.  

3.  The Veteran's PTSD with dysthymia, chronic depression, and personality disorder did not undergo a factually ascertainable increase in symptomatology prior to November 5, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 5, 2007 for the grant of an increased 100 percent rating for PTSD with dysthymia, chronic depression, and personality disorder have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(o), 20.302, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal arises from the Veteran's disagreement with the effective date assigned after the grant of the 100 percent rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  The Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of her 100 percent rating.  There is no indication that further examination would assist in substantiating entitlement to an earlier effective date.  

In its May 2010 remand, the Board instructed the AOJ to: ask the Veteran to provide the information needed to obtain records of her reported emergency room treatment following a suicide attempt in July 2007 and to obtain any such records that were adequately identified; obtain records of psychiatric treatment at the Jacksonville Naval Air Station and Hospital and the VA Medical Center (VAMC) in Jacksonville, Florida from March 2006 to July 2007; obtain records of psychiatric treatment at the VAMCs in Batavia and Buffalo, New York from August to December 2007; and to obtain records of psychiatric treatment at the Wyoming Community Hospital in November 2007.

In a November 2010 letter, sent to both the Veteran and her representative, the AOJ requested that the Veteran provide the name and address of the facility at which she received emergency treatment in July 2007 following a suicide attempt, to provide the dates of her treatment at that facility, and to complete an "Authorization and Consent to Release Information" form (VA form 21-4142) so as to allow VA to obtain any such records.  

The Veteran did not respond to this letter.  Furthermore, all other treatment records identified in the Board's May 2010 remand were requested and received.  Thus, the AOJ substantially complied with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.


Analysis

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(b)(1).  

In a February 2004 rating decision, the RO granted service connection for recurrent major depression, including anxiety, and assigned an initial 30 percent disability rating, effective April 15, 2003.  

The Veteran was notified of the RO's decision and she did not submit a notice of disagreement within one year of the notice of that decision.  Generally, an RO decision becomes final if a notice of disagreement is not received within one year of that decision.  38 U.S.C.A. § 7105(d)(3) (West 2002).  

However, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pertinent new evidence received within one year of the February 2004 decision included an "Application for Vocational Rehabilitation" form (VA Form 28-1900), which was received by VA in March 2004, in which the Veteran reported that she was unemployed and that her major depressive disorder and anxiety were barriers that reduced her ability to get or hold a satisfactory job.  In June 2004, she was advised that she had been awarded vocational rehabilitation benefits.  

The newly submitted evidence pertained to the severity of the service-connected psychiatric disability inasmuch as it revealed that the Veteran may have been unemployed due to her psychiatric symptoms.  Thus, as the additional evidence showed that a higher rating for the psychiatric disability may have been warranted, the evidence was new and material and the February 2004 decision, thereby, did not become final.  Bond, 659 F.3d at 1362; Young, 22 Vet. App. at 461; 38 C.F.R. § 3.156.
  
In statements dated in January 2008, the Veteran reported that she was raped twice in service and she contended that she had PTSD due to such stressors.  The RO interpreted the Veteran's statement as a claim for an increased rating for the service-connected psychiatric disability.  

In the July 2008 rating decision, based on the results from a June 2008 VA examination, outpatient treatment records from the VA Medical Center in Oklahoma City, Oklahoma dated from November 2003 to April 2008, and the Veteran's statements, the RO granted an increased 100 percent rating for PTSD with dysthymia, chronic depression, and personality disorder, effective January 7, 2008, the date of receipt of the Veteran's statements which were construed as an increased rating claim.

In an April 2011 rating decision, the RO assigned an effective date of November 5, 2007 for the grant of the 100 percent rating for the service-connected psychiatric disability, the date that the Veteran was hospitalized at Wyoming County Community Hospital (Wyoming) due to an increase in the severity of her psychiatric symptoms.

As explained above, the February 2004 rating decision which granted service connection for recurrent major depression and anxiety and assigned an initial 30 percent disability rating was not final.  Therefore, the Board will consider all evidence dated between the effective date of service connection for the psychiatric disability (April 15, 2003) and November 5, 2007 to determine whether an earlier effective date is warranted for the 100 percent rating for that disability.  

A review of medical records dated from April 15, 2003 to November 4, 2007 reflects that the Veteran is not entitled to a 100 percent rating for her service-connected psychiatric disability for any period prior to November 5, 2007.  

VA treatment records dated from September to December 2003 reveal that the Veteran reported occasional depression, mood swings, and nightmares.  She did not experience any homicidal or suicidal ideation and had no difficulty sleeping.  She had been married and divorced twice in the previous 8 years and had two children.  Her children were in the custody of their respective fathers, but she generally talked to them often.  Following her divorces, she was in a brief relationship, but felt ambivalent about the relationship because her boyfriend was younger and more immature.  She also had a good relationship with a couple that she considered her parents, was active in her church, and was employed as a manager.  She did not experience any concentration difficulties at work, performed her job well, and had adequate energy throughout the day.

Examinations revealed that the Veteran was very moody, but was fully alert and oriented, clean, well groomed, pleasant, cooperative, and polite.  She was articulate, insightful, and maintained good eye contact.  Her affect was animated, reactive, congruent, non-labile, and non-restrictive.  Memory was grossly intact, insight and judgment were normal to adequate, speech was normal, and thought processes were logical and goal oriented.  There was no suicidal or homicidal ideation and no visual or auditory hallucinations.  Diagnoses of depression were provided and Global Assessment of Functioning (GAF) scores of 60 to 65 were assigned, indicative of moderate to mild impairment.

A December 2003 VA examination report indicates that the Veteran reported that she experienced anxiety attacks, depression, difficulty sleeping, nightmares, night sweats, paranoia, social anxiety and isolation, and impaired concentration.  Such symptoms occurred constantly, but her ability to perform daily functions during remissions or partial remissions was "pretty good."  She did not have any confidence, had significant difficulty making friends, and avoided social situations.  She was employed as a manager since August 2003, had good relationships with her supervisor and co-workers, and had not lost any time from work due to her psychiatric disability.

Examination revealed that orientation was within normal limits and that appearance, hygiene, and behavior were all appropriate.  Affect , mood, communication, and speech were all normal and there were no panic attacks, delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate, judgment was intact, and abstract thinking and memory were normal.  There was no suicidal or homicidal ideation.  The Veteran was diagnosed as having major depression and a GAF score of 65 was assigned, indicative of mild impairment.

VA and private treatment records dated from December 2003 to November 2006 reveal that the Veteran reported that her depression and sleep problems temporarily improved, but that she again experienced a recurrence of depression, fatigue, restlessness, and difficulty sleeping following the birth of her daughter in 2006.  Such symptoms were treated with medication.  She had graduated from college and was working full time.  She was able to function well at work, socialized well, and had good family support.  There were no suicidal or homicidal thoughts.  She had ended her relationship with her boyfriend and subsequently remarried.  She was happy in her marriage and things were generally going well in her life.  

Examinations revealed that the Veteran's mood was normal to tearful, but that she was fully oriented, well groomed, calm, and cooperative.  Speech was normal, eye contact was good, and affect was non-restricted, non-labile, and appropriate.  Thought process was logical and goal directed, memory was grossly intact, and insight and judgment were good.  There was no suicidal or homicidal ideation and no hallucinations or delusions.  Diagnoses of depression not otherwise specified, major depressive disorder, and anxiety were provided and GAF scores of 65 to 68 were assigned, indicative of mild impairment.

SSA disability records indicate that the Veteran worked full time as a management analyst from February 2005 to May 2006 and stopped working in that position because she moved.  She worked 35 hours per week as a temporary employee in executive administration from May to July 2007, but stopped working because she was not offered permanent employment due to the fact that she was pregnant.  She had not worked since July 2007 and was granted SSA disability benefits due to affective/mood disorders and anxiety related disorders, effective November 5, 2007.

In sum, the evidence does not reflect that entitlement to a 100 percent rating was factually ascertainable at any time between April 15, 2003 and November 4, 2007.  There is no evidence that the Veteran demonstrated gross impairment in thought processes or communication or grossly inappropriate behavior, she did not report any delusions or hallucinations, she did not exhibit grossly inappropriate behavior, she was not in persistent danger of hurting herself or others, there is no evidence that she was unable to independently perform activities of daily living, she did not experience any disorientation to time or place, and she did not experience memory loss for names of close relatives, own occupation, or name.  She maintained relationships and employment during this period; hence, it could not be found that she had total social and occupational impairment.

It appears as if the Veteran experienced a period of unemployment and specifically reported on her March 2004 "Application for Vocational Rehabilitation" form that she was unemployed and that her major depressive disorder and anxiety contributed to her unemployment.  This period of unemployment was brief, inasmuch as she reported that she was employed when evaluated in October 2004.  At that time she apparently did not report periods of unemployment due to her psychiatric disability.  The evidence reflects that she was not totally socially and occupationally impaired prior to November 5, 2007.  She was reportedly happily married at the time of an October 2006 private psychiatric examination.  Also, she was employed as a manager from August to December 2003, was again employed full time at the time of an October 2004 VA psychiatric evaluation, and worked full time from February 2005 to May 2006  and as a temporary employee from May to July 2007.  

The Veteran reported that she had good relationships with her supervisors and co-workers, was able to work well, had not missed any time from work due to her psychiatric disability, and only stopped working in May 2006 and July 2007 because she moved and was pregnant.  Furthermore, all of the GAF scores assigned during the period from April 15, 2003 to November 4, 2007 were indicative of only mild to moderate impairment.

In other words, entitlement to a 100 percent rating was not factually ascertainable during the period from April 15, 2003 to November 4, 2007.  Thus, the date that the Veteran was hospitalized for her service-connected psychiatric disability (November 5, 2007) is the earliest possible effective date for the increased 100 percent rating.

The Veteran has alleged clear and unmistakable error (CUE) in the February 2004 decision as to the initial rating assigned for the service-connected psychiatric disability.  However, CUE only applies to previous determinations that are final and binding.  38 U.S.C.A. § 5109A (West 2002), 38 C.F.R. § 3.105(a) (2011).  As the Board has determined that the February 2004 decision was not final, CUE does not apply to that decision.

Nevertheless, in a September 2011 rating decision, the RO found that there was no CUE in its February 2004 decision with regard to the initial rating assigned for the psychiatric disability.  The Veteran has not thus far submitted a notice of disagreement with this decision.  The Veteran's attorney submitted arguments in this regard to the Board, but these statements do not constitute a notice of disagreement, because they were not submitted to the entity that entered the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  

Thus, the issue of whether there was CUE in the February 2004 decision is not currently before the Board.

The Veteran and her representative contend that she is entitled to an increased 100 percent rating for the service-connected psychiatric disability since the effective date of service connection.  However, as explained above, the evidence does not reflect that there was total social and occupational impairment at any time prior to November 5, 2007.  Furthermore, although the Veteran alleged CUE in the February 2004 decision, the RO found that there was no CUE in that decision in the September 2011 rating decision and the Veteran has not submitted a notice of disagreement with this decision.  Accordingly, there is no basis for an effective date prior to November 5, 2007.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an effective date earlier than November 5, 2007 for the grant of an increased 100 percent rating for PTSD with dysthymia, chronic depression, and personality disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an effective date earlier than November 5, 2007 for the grant of an increased 100 percent rating for PTSD with dysthymia, chronic depression, and personality disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


